      Case: 1:21-mj-08002-CEH Doc #: 25 Filed: 08/05/21 1 of 4. PageID #: 71




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISON

UNITED STATES OF AMERICA,                            )   CASE NO. 1:21-MJ-08002-CEH
                                                     )
                Plaintiff,                           )
                                                     )   UNITED STATES MAGISTRATE JUDGE
        v.                                           )   CARMEN E. HENDERSON
                                                     )
MICHAEL J. KAUFMANN,                                 )
                                                     )   ORDER
                Defendant,                           )
                                                     )




       Pending before the Court is Defendant Michael J. Kaufmann’s motion in limine seeking to

exclude testimony from an expected government witness, Ms. Gabrielle Capone. (ECF No. 21).

The government opposes the motion in limine. (ECF No. 23). For the following reasons, Defendant

Kaufmann’s motion is DENIED.

       Defendant Kaufmann is charged with Application of Certain Criminal Laws to Act on

Aircraft in violation of 49 U.S.C. § 46506(2), of which his conduct, exposing his penis while in

public and on an aircraft, violated District of Columbia Code § 22-1312 (Lewd, Indecent, or

Obscene Acts). (ECF No. 1). Allegedly, during a flight from Florida to Ohio, Defendant Kaufmann

exposed his penis to a 16-year-old passenger sitting beside him. The event caused the airline flight

crew to request that Defendant Kaufmann change seats with his wife who was seated a row behind

him. Upon changing seats, Kaufmann was then seated next to the expected government witness,

Ms. Gabrielle Capone. While seated next to Capone, Defendant Kaufmann exchanged text

messages with his wife seated in the row in front of Capone and himself. Capone observed the



                                                 1
      Case: 1:21-mj-08002-CEH Doc #: 25 Filed: 08/05/21 2 of 4. PageID #: 72




contents of the text messages between Defendant Kaufmann and his wife because of the large size

of the print on the phone and because Defendant Kaufmann used his phone out in the open without

any effort to conceal it. (ECF No. 23). In one of the text messages Capone noticed that Defendant

Kaufmann texted his wife stating in sum and substance whether the woman was too embarrassed

to say that his (Defendant’s) “Johnson was out.” (ECF No. 23). The government intends to have

Capone testify about her recollection of the text message exchange between Defendant Kaufmann

and his wife. Defendant Kaufmann seeks to preclude Capone’s testimony citing Fed. R. Evid.

1002, 1004 and spousal privilege. (ECF No. 21).

       Rule 1002 of the Federal Rules of Evidence requires that a party introduce an original

writing, recording, or photograph in order to prove the contents unless otherwise provided by the

rules. Fed. R. Evid. 1002. Rule 1004 states that:

               [a]n original is not required and other evidence of the content of a
               writing, recording, or photograph is admissible if:

                   (a) all the originals are lost or destroyed, and not by the
                       proponent acting in bad faith;

                   (b) an original cannot be obtained by any available judicial
                       process;

                   (c) the party against whom the original would be offered had
                       control of the original; was at that time put on notice, by
                       pleadings or otherwise, that the original would be a subject
                       of proof at the trial or hearing; and fails to produce it at the
                       trial or hearing; or

                   (d) the writing, recording, or photograph is not closely related to
                       a controlling issue.

Fed. R. Evid. 1004.

       Here, other evidence of the context of the text messages is admissible under Fed. R. Evid.

1004. Defendant Kaufmann concedes that the original text messages are not available. (ECF No.



                                                    2
      Case: 1:21-mj-08002-CEH Doc #: 25 Filed: 08/05/21 3 of 4. PageID #: 73




21 at 3). The government subpoenaed Defendant Kaufmann’s cell phone service provider and the

contents of the text messages were not available. (ECF No. 23 at 3). The government has

established that the original text messages are unavailable and cannot be obtained by judicial

process. Accordingly, an original is not required and other evidence of the content of the messages

is admissible under Fed. R. Evid. 1004.

       Further, the Court agrees with the government that Defendant Kaufmann’s text messages

to his wife are not protected by confidential marital communications privilege because the

communications were not made in confidence. “To successfully assert the confidential marital

communications privilege, three requirements must be met: (1) at the time of the communication

there must have been a marriage recognized as valid by state law; (2) the privilege applies only to

utterances or expressions intended by one spouse to convey a message to the other; and (3) the

communication must be made in confidence.” United States v. Underwood, 859 F.3d 386, 390

(6th Cir. 2017) (citing United States v. Porter, 986 F.2d 1014 (6th Cir. 1993)). “Confidential

communications between spouses made during the marriage are presumptively privileged.” United

States v. Robinson, 763 F.2d 778, 783 (6th Cir. 1985) (citations omitted). However, “wherever a

communication, because of its nature or the circumstances under which it was made, was

obviously not intended to be confidential, it is not a privileged communication.” Wolfle v. United

States, 291 U.S. 7, 14–15 (1934) (citations omitted). When a conversation is made before a third

person, or when a conversation is likely to be heard by a third person, such communications are

not privileged because they were not made in confidence. Wolfle, 291 U.S. at 14; United States v.

Klayer, 707 F.2d 892, 894–95 (6th Cir. 1983) (Testimony of wife concerning phone conversation

which she had with husband was admissible, despite husband’s assertion of marital privilege,

where third party was on phone at same time, thus qualifying conversation as exception to privilege



                                                3
      Case: 1:21-mj-08002-CEH Doc #: 25 Filed: 08/05/21 4 of 4. PageID #: 74




for confidential marital communications.); United States v. Schwartz, 698 F. App’x 799, 802 (6th

Cir. 2017) (Defendant’s communication to his wife in an area “where people are regularly present

significantly diminishes any expectation of confidentiality.”).

       In this case, Defendant Kaufmann was sitting next to Capone on a commercial flight. He

reportedly used his cell phone in a manner that did not attempt to conceal the contents of his

messages. Because of Defendant Kaufmann’s decision to use his phone in a place and manner in

which it allowed the person sitting next to him to easily observe the contents of the messages, these

communications were not made in confidence. Accordingly, the confidential communication

marital privilege does not apply.

       Defendant Kaufmann’s motion in limine is DENIED.

       IT IS SO ORDERED

       Dated: August 5, 2021


                                                      __Carmen E. Henderson____________
                                                      Carmen E. Henderson
                                                      United States Magistrate Judge




                                                 4
